Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants amendment filed June 1, 2022.
Claims 1-20 are pending. No claim is added and none cancelled.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 13-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao (U.S. Patent Application No. 2021/0168074) in view of Botes (U.S. Patent Application No. 2018/0260125), further in view of D’Halluin (U.S. Patent Application No. 2021/0165767).

Regarding Claim 1, Bao discloses a computer-implemented method comprising: 
generating, responsive to receiving the declarative replication specification, a logical map comprising a plurality of paths to completing a data replication process using the replication specification (par [0113-0115], [0117], Bao – receiving a request to replicate data, wherein a lookup in the network metrics data structure to identify one or more paths is performed, that identifies all possible paths that satisfies the data replication request); 
determining, responsive to generating the logical map, an optimal path to completing the data replication process by searching the plurality of paths of the logical map using a cost-directed search algorithm to find the optimal path from among the plurality of paths (par [0118-0119], [0140-0142], Bao – identifying a single path of the plurality of paths to service the data replication request, wherein the single path is identified and selected based on one or more criteria such as metrics (i.e., latency, bandwidth, etc.)… determining that it would be faster and less costly to choose a particular path is one metric of determining a particular path); 
performing, responsive to finding the optimal path, a series of data replication operations for replicating source data on a target database (par [0122], Bao – initiating the replication of the data using the identified path is performed by copying data specified in the replication request).
While Bao teaches generating a logical map responsive to receiving a declarative replication specification (see par [0113-0115], Bao), and a cluster fails and is disconnected from all operative connections (see par [0144], Bao); however, Bao is not as detailed with respect to parsing a user-inputted declarative replication specification to derive a configuration asset; detecting, during a runtime of the data replication process, a predetermined change to a runtime environment of the data replication process; and determining, responsive to detecting the predetermined change, a revised optimal path for performing the data replication process in the changed runtime environment. 
On the other hand, Botes discloses detecting, during a runtime of the data replication process, a predetermined change to a runtime environment of the data replication process (par [0485-0486], [0489], Botes – the dataset if being replicated; however a detection is made that the dataset is being replicated across an updated set of storage systems due to a change, wherein the change can be for a variety of reasons such as the addition or removal of a storage system availability); and determining, responsive to detecting the predetermined change, a revised optimal path for performing the data replication process in the changed runtime environment (par [0488-0489] and [0491], Botes – identifying a plurality of paths based on the updated set of storage system, wherein an updated set of optimal paths are identified and includes identifying a single optimal path, wherein the path that meets various performance thresholds is identified and deemed the optimal path). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Botes replication of datasets into the Bao system. A skilled artisan would have been motivated to combine in order to ensure data replication and consistency; thus, making sure that data is not written to failed memory or storage systems. 
On the other hand, D’Halluin discloses parsing a user-inputted declarative replication specification to derive a configuration asset (par [0048-0049], D’Halluin – client request handler receives object data requests, wherein the request handler receives the request and parses the request according to appropriate communication and object storage protocols… object storage configurations define a storage protocol used for managing and processing object data requests… the object storage configurations define the availability of version control for an object as well as what data is to be collected and where it is to be stored); and completing a replication process using the configuration asset derived from parsing the replication specification (par [0045], [0062], D’Halluin – a request is passed to the replication manager to identify an object and that request may be parsed, wherein the objective is to use replication functions to maintain substantial synchronization of available data objects).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate D’Halluin’s teachings into the Bao system. A skilled artisan would have been motivated to combine in order to provide a reliable and efficient implementation for adequately managing data objects based on the associated requests.

Regarding Claim 2, the combination of Bao in view of Botes, further in view of D’Halluin, disclose the computer-implemented method of claim 1, further comprising: parsing the replication specification to retrieve a connection asset, wherein the generating of the logical map includes using the connection asset as a constraint for identifying paths (par [0133], [0143-0144], Bao – different connections between clusters represent the different paths that can be identified). 

Regarding Claim 3, the combination of Bao in view of Botes, further in view of D’Halluin, disclose the computer-implemented method of claim 1, wherein the generating of the logical map includes generating a path that represents an option for routing data from the source database to the target database (par [0061], Botes – replicating datasets within cloud-based storage systems). 

Regarding Claim 7, the combination of Bao in view of Botes, further in view of D’Halluin, disclose the computer-implemented method of claim 1, wherein the declarative replication specification includes an indication that the source database is a first type of database and the target database is a second type of database different from the first type of database (par [0148], [0232], and [0657], Botes). 

Regarding Claim 8, the combination of Bao in view of Botes, further in view of D’Halluin, disclose the computer-implemented method of claim 7, wherein the generating of the logical map includes generating a path that represents an option of converting data from a first data type supported by the source database to a second data type supported by the target database (par [0657], Botes – data in its native format as it was stored may be converted into a format that is usable for various services). 

Regarding Claim 9, the combination of Bao in view of Botes, further in view of D’Halluin, disclose the computer-implemented method of claim 1, wherein the generating of the logical map includes generating a path that represents an option of transforming data as part of the replication process to conform to a difference in a structure of the target database compared to the source database (par [0657], Botes – data in its native format as it was stored may be converted into a format that is usable for various services). 

Claim 10 contains similar subject matter as claim 1 above; and is rejected under the same rationale.

Regarding Claim 11, the combination of Bao in view of Botes, further in view of D’Halluin, disclose the computer usable program product of claim 10, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (par [0028], Bao; par [0663], Botes).

Claims 13 and 14 contain similar subject matter as claims 2 and 3 above; and are rejected under the same rationale.

Claim 17 contains similar subject matter as claim 1 above; and is rejected under the same rationale.

Claims 18 and 19 contain similar subject matter as claims 2 and 3 above; and are rejected under the same rationale.


Claims 4-6, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Botes, further in view of D’Halluin, and further in view of Parham (U.S. Patent No. 7,499,413).

Regarding Claim 4, the combination of Bao in view of Botes, further in view of D’Halluin, disclose all of the claimed subject matter above with respect to determining the optimal path; however, Bao, Botes, and D’Halluin are not as detailed with respect to using a time cost as a cost metric for the cost-directed search algorithm. 
On the other hand, Parham discloses using a time cost as a cost metric for the cost-directed search algorithm (col.4, lines 20-40, Parham – “cheapest” path is determined based on bandwidth). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Parhams teachings into the Bao, Botes, and D’Halluin system. A skilled artisan would have been motivated to combine in order to designate minimum cost paths for data in a network.

Regarding Claim 5, the combination of Bao in view of Botes, further in view of D’Halluin, and further in view of Parham, disclose the computer-implemented method of claim 1, wherein the determining of the optimal path comprises using a monetary cost as a cost metric for the cost-directed search algorithm (col.4, lines 20-40, Parham – “cheapest” path is determined based on monetary cost). 

Regarding Claim 6, the combination of Bao in view of Botes, further in view of D’Halluin, and further in view of Parham, disclose the computer-implemented method of claim 1, wherein the cost-directed search algorithm comprises an A-star search algorithm (col.4, lines 41-45, Parham). 

Claims 15 and 16 contain similar subject matter as claims 4 and 5 above; and are rejected under the same rationale.

Claim 20 contains similar subject matter as claim 4 above; and is rejected under the same rationale.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Botes, further in view of D’Halluin, and further in view of Gale (U.S. Patent Application No. 2021/0256515).

Regarding Claim 12, the combination of Bao in view of Botes, further in view of D’Halluin, disclose the computer usable program product of claim 10, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (par [0662-0663], Botes – computer-readable instructions can be downloaded to computing/processing devices via a network). 
However, Bao in view of Botes, further in view of D’Halluin, are not as detailed with respect to instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use.
On the other hand, Gale discloses instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use (par [0055], Gale – instructions to meter usage of code in response to a request for usage, and generate invoices based on the metered usage). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Parhams teachings into the Bao, Botes, and D’Halluin system. A skilled artisan would have been motivated to combine in order to minimize and/or eliminate a need for a transfer-related process.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
July 25, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161